The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia Navarro (US 9,596,429).
Garcia Navarro discloses a method for information processing applied to an electronic equipment (see col. 2, lines 52-54, regarding “the media device 102 and one or more of the components of the media presentation system 104 may be integrated into a single electronic device”), comprising:  collecting environmental audio information when the electronic equipment plays multimedia (see col. 4, lines 18-29, regarding “microphone 126 detects the loudness (magnitude, amplitude, or the like) of sound in the immediate vicinity of the user 110a…  It is appreciated that the sound detected by the microphone 126 includes both the background noise 114 generated by the background noise source 112 and the sound 124a, 124b generated by the speakers 122a, 122b”); performing noise detection on the environmental audio information to determine whether the environmental audio information represents a target noise scenario (see, for example, col. 3, lines 45-47, regarding “compares the determined background noise level, preferably in the vicinity of the user, with another maximum background noise level threshold”); and process a parameter of the multimedia played by the electronic equipment when the environmental audio information represents the target noise scenario (see col. 9, lines 34, regarding “when the level of the background noise 114 increases to a point that is likely to interfere with the users 11a, 11b being able to discern the audio portion of the presented media content event, based upon a predefined first background noise level threshold, … inceas[ing] the output sound level for the audio portion of the presented media content event so that the output sound level becomes relatively louder…”; see also, col. 10, lines 28-31, regarding “if the volume level of the background noise 114 continues to increase and reaches the maximum background noise level threshold, … then initiate presentation of the text [of the audio on the display 118]”).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Navarro (US 9,596,429), as applied to claim 1 above, in further view of Yoo et al. (US 9,961,294).
Garcia Navarro discloses the invention as claimed, including a method for information processing applied to an electronic equipment as claimed, but fails to specifically teach that the electronic equipment includes a non-transitory computer-readable storage medium storing instructions executable by one or more processors wherein the one or more processors are configured to perform the method as claimed.  Yoo discloses an electronic equipment including a non-transitory computer-readable storage medium storing instructions executable by one or more processors wherein the one or more processors are configured to perform a method of displaying text (subtitles) on a display when ambient noise is detected as being outside of an allowable range, in the same field of endeavor, for the purpose of implementing and constructing the invention of Yoo by a programmer skilled in the art thereby improving the overall invention and manufacturing thereof (see abstract, fig. 1, and col. 9, line 4, through col. 10, line 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Garcia Navarro, in view of Yoo, such that the electronic equipment includes a non-transitory computer-readable storage medium storing instructions executable by one or more processors wherein the one or more processors are configured to perform the method as claimed.  A practitioner in the art would have been motivated to do this for the purpose of implementing and constructing the invention of Garcia Navarro by a programmer skilled in the art thereby improving the overall invention and manufacturing thereof.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method for information processing applied to an electronic equipment including performing noise detection.
Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
November 14, 2022